Citation Nr: 1127266	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 Regional Office (RO) in Milwaukee, Wisconsin rating decision, which denied the claim on appeal.

This matter was remanded by the Board in May 2010 for additional development.  The requested development having been completed, the matter again is before the Board.


FINDINGS OF FACT

1.  The most probative medical evidence of record reveals that the Veteran does not have PTSD.

2.  The preponderance of the evidence shows that the Veteran's other diagnosed psychiatric disabilities,, including major depressive disorder and anxiety disorder, are not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in September 2003, June 2004, November 2004, December 2005, and May 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The May 2010 explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, medical records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the Board notes that the Veteran was provided a VA examination in March 2006.  Pursuant to the May 2010 Board remand, the Veteran was afforded another examination in May 2010.  The May 2010 examiner considered the Veteran's claims of a psychiatric disorder caused by his military service, to include PTSD; however the examiner concluded that objective testing indicated that the Veteran did not meet the DSM-IV criteria for PTSD and diagnosed major depressive disorder and anxiety disorder.  The examiner concluded it was less likely than not that the current major depressive disorder and anxiety disorder were related to his military service.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and an objective psychiatric examination.  The Board, therefore, finds the May 2010 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Moreover, as will be discussed in greater detail below, the Board observes that since its May 2010 remand and the resulting May 2010 VA examination, the regulations regarding the confirmation of claimed stressors in claims for entitlement to service connection for PTSD have been amended.  Pursuant to this change, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 15, 2010).  In this case, however, multiple VA psychiatrists have considered the Veteran's contention that his current stressors included fear of being put in a combat situation and other fear of hostile military activity, but concluded that a diagnosis of PTSD was not warranted based on his reported stressors and current symptoms.  As such, the Board concludes that further development to consider these regulation changes is not necessary.

Based on the May 2010 VA examination, the association of VA treatment records, and the May 2010 notice letter, as well as the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its May 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, major depressive disorder and anxiety disorder are not classified as psychoses, and service connection for these disorders may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

In this case, the Veteran contends that he has PTSD or some other psychiatric disorder due to his experiences in military service.  In essence, the Veteran asserts that certain stressful incidents while in service caused him to develop psychiatric problems.  Specifically, the Veteran contends that his position as an intelligence clerk in the Republic of Vietnam required him to review graphic battle summaries, casualty reports and pictures; he claims that a rocket attack occurred approximately one mile from the base where he was stationed in Vietnam; he states that he stood guard duty every third night, often in an exposed watchtower, while in the Republic of Vietnam; prior to deployment to the Republic of Vietnam the Veteran asserts he was engaged in a burial detail where he was spit on and verbally and physically assaulted by service members' family members; and he found traumatic what he deemed to be poor treatment of himself and fellow service members after their return from the Republic of Vietnam.

Initially, the Board notes that none of the Veteran's claimed stressors have been confirmed.  For the purpose solely of this decision, however, the Board will presume that the claimed stressors occurred.  That said, as will be discussed in greater detail below, multiple VA medical professionals have considered the Veteran's claimed stressors and determined that he did not meet the DSM-IV criteria for a diagnosis of PTSD or that a diagnosis of PTSD was not otherwise warranted.

The Veteran has made conflicting allegations regarding the onset of his psychiatric problems.  In some statements he indicates that his problems began in service, for example during his duties on burial detail, while the vast majority of his statements assert that the problems began many years after service and worsened after he stopped working and his pace of life slowed in approximately 2000.  

With respect to the Veteran's time in service, as noted in the Board's May 2010 remand, the Veteran's service treatment records include a letter from a private physician documenting pre-service treatment for nervousness, with an overall diagnosis suggestive of peptic ulcers.  At the time of entrance, the Veteran reported a history of depression, excessive worry, and nervous troubles, but the Veteran's contemporaneous psychiatric examination was normal.  The service treatment records do not include any in-service complaints, treatment, or diagnoses of psychiatric problems.  At separation, the Veteran denied a history of depression, excessive worry, and nervous troubles and his contemporaneous psychiatric examination again was normal.  

Thus, there is conflicting contemporaneous evidence regarding a psychiatric disorder pre-existing service.  In this regard, the Board notes that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (2010).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2010), and a history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In this case, the Veteran was found to be psychiatrically normal at entry into service, and, thus, the presumption of soundness applies.  Furthermore, the evidence does not otherwise clearly and unmistakably show that a psychiatric disorder pre-existed service.  As noted above, there is no indication in his service induction examination report of any pre-existing mental health or personality disorder.  While there is a letter from a private physician noting pre-service treatment for nervousness, this appears to have been in the context of treatment for peptic ulcers and there is no indication that a specific psychiatric disorder was diagnosed.  With respect to the Veteran's reports of excessive worry, depression, and nervous troubles at the time of entrance, a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  Consequently, the Board finds that the presumption of soundness applies, barring clear and unmistakable current medical evidence to the contrary.

Thus, there is no clear and unmistakable evidence of a pre-existing psychiatric disability.  In addition, as noted, there is no medical evidence of a psychiatric disability that began in-service or within a year of separation from service.

After service, private treatment records indicate that in January 2001 he was assessed with depression and prescribed Paxil.  At that time, the Veteran reported that over the past several months he had become increasingly irritable, with decreased interest in activities and decreased mood.  He denied suicidal ideation.  The examiner noted that the Veteran had not been working since the previous summer due to a shoulder injury.

The Veteran sought treatment for his psychiatric problems from the VA beginning in November 2004.  From that time, he was evaluated as having major depressive disorder and anxiety disorder not otherwise specified with PTSD symptoms.  In March 2005, the Veteran reported that his primary stressors were occupational and financial problems.  The Veteran requested a second opinion to determine whether he should also have a diagnosis of PTSD.  The resulting July 2005 evaluation report indicated that the Veteran was depressed, irritable, less mentally sharp, and had a poor mood.  He noted that he had experienced such symptoms for several years to some degree, but that they had worsened in September or October of 2004.  The Veteran denied suicidal or homicidal ideation or auditory or visual hallucinations.  He reported nightmares about being on patrol in Vietnam and exaggerated startle response, although he conceded that he had never actually been on patrol in Vietnam or otherwise in combat.  He stated that what upset him the most about his Vietnam experience was how he and other veterans were treated after returning from service in Vietnam.  The Veteran indicated that while traveling to Vietnam he was afraid that he would be put in a combat position, but this did not occur.  He did report a rocket attack on an ammunition dump one mile from his base.  His most traumatic experience in service was stated to be serving on burial detail where he was confronted by mourning family members of the deceased, but denied any re-experiencing symptoms regarding those events.  The examiner noted that the Veteran had previously discussed trauma from witnessing pictures of violent actions in his duties as a clerk, but he did not report these experiences during the interview.  The Veteran reported a family history that included depression, anxiety, and alcohol dependence.  He had a wife of 38 years who was very supportive, as well as other supportive family members.  Financial issues were noted as a stressor.  The examiner concluded that the Veteran did not report any in-service stressors consistent with the type of trauma responsible for initiating a disorder such as PTSD.  Thus, despite his reported symptoms involving his military service, the examiner concluded that his current stressors were financial problems, unemployment, and medical problems.

As part of the Veteran's application for benefits from SSA, he was afforded a psychiatric evaluation in August 2005.  The examiner concluded that the Veteran had a major depressive disorder and an anxiety disorder not otherwise specified, neither of which was a severe impairment.

In support of his claim, the Veteran submitted an October 2005 letter from his treating VA psychiatrist.  The psychiatrist noted the above diagnoses and stated that the Veteran failed to meet the criteria for a diagnosis of PTSD.  She discussed the July 2005 second opinion that also failed to diagnose PTSD.  The psychiatrist also indicated that some of the Veteran's symptoms might be attributable to as yet undiagnosed sleep apnea.  As to etiology of his current disorders, the psychiatrist stated, "It is certainly possible that the stressors of service in Vietnam have contributed to [the Veteran's] diagnoses of Major Depression and Anxiety Disorder [Not Otherwise Specified]."  The examiner indicated that it was not possible to determine if his Vietnam service was the cause of the problem, as opposed to other problems, including genetic and family factors; environmental stressors, such as occupational difficulties.  In the end, she concluded, "I have no difficulty with stating that, in my opinion, [the Veteran] did suffer stress due to his service in Vietnam, which may be contributing to his present difficulties.  Although he denied exposure to direct combat, he reported various difficulties including fears that he would not survive the tour."

The Veteran was afforded a VA examination in March 2006.  The examiner noted review of the claims file and medical records.  The Veteran reported similar symptomatology as in previous treatment records.  With respect to sleeping problems, he indicated that they occurred when he had things "on his mind" and that he had panic attacks "when something happens," although the examiner concluded that he did not describe panic symptoms.  He reported suicidal ideation five months previously, with the plan of shooting himself in the woods.  He reported getting "worked up" when paying bills due to financial concerns.  His self esteem was low because he was not able to physically do things he used to do.  The examiner continued the existing diagnoses of major depressive disorder and anxiety disorder not otherwise specified.  As to etiology, the examiner noted the Veteran's pre-service treatment for nervousness, the report of depression and nervousness at entrance into service, and the denial of those symptoms on separation from service.  The examiner stated that his current psychiatric diagnoses were not solely caused by his military service, as he also had problems with his health, chronic financial difficulties, and limited employment.  In addition, the examiner noted that some of his symptoms could be attributed to a sleep disorder, but that the primary problem was depression.  The Veteran's primary in-service stressors were reported as having produced detailed and graphic reports of battles, ill treatment by grieving families while serving on burial duty, and feelings of resentment about the way he and other veterans were treated after returning from Vietnam.  The examiner stated that these stressors "could very well have caused increased sensitivity... [but] [a]ll anxiety disorders have overlapping features and it is ultimately impossible to determine subtleties of causation."  As such, the examiner concluded that it was less likely as not that the Veteran's major depressive disorder was aggravated by his military service or his anxiety disorder.  As to the anxiety disorder, the examiner concluded that it was at least as likely as not that the Veteran's military service aggravated his anxiety disorder with PTSD features, but that the aggravation was not likely permanent.  The examiner concluded that the Veteran had a pre-existing anxiety disorder and that his current anxiety disorder was aggravated by 10 to 20 percent by his military service.

In support of his claim, the Veteran also submitted an undated letter from a licensed clinical social worker at the Vet Center in Duluth, Minnesota.  She indicated that the Veteran "undoubtedly" had unresolved issues related to his military service, but also noted that his psychiatric problems could also have been associated with health problems and the multiple medications he was taking.

In January 2007, the Veteran reported that the primary problem with respect to his sleeping problems was physical pain and that his irritability was due to his inability to physically do the things that he had in the past.

The Veteran was afforded another VA examination in May 2010.  The examiner noted review of the claims file and medical records and discussed in detail the prior psychiatric evaluations and treatment, including the March 2006 VA examination report.  The Veteran reported that his mood was depressed, which he attributed to "everything that happens within a normal day" and that he had felt depressed for the previous 7 to 8 years.  He reported feeling anxious and fearful for the previous 15 to 20 years, but was unable to identify any specific contributing factors to his anxiety.  The Veteran discussed panic symptoms a few times per month, triggered by "something that's not going my way."  Based on the foregoing and the Veteran's other reports during evaluation, the examiner diagnosed major depressive disorder and anxiety disorder not otherwise specified.  As to etiology, the examiner concluded that his current psychiatric disabilities were less likely as not related to his military service.  The examiner noted that the onset of depression and anxiety symptoms were many years after separation from service, 7 to 8 years previously for the depression and 15 to 20 years previously for the anxiety.  Moreover, the Veteran "was quite vague in describing contributing factors for his depression and anxiety, and made no mention of his military service in the context of his current mental health condition."

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against finding that the Veteran's current psychiatric disorders were incurred in or aggravated by his military service.  As noted, the claims file does not show clear and unmistakable evidence of a psychiatric disorder prior to service.  Nor does it indicate an in-service diagnosis of or treatment for a psychiatric disorder.  Indeed, the Veteran denied a history of symptoms of depression, nightmares, excessive worry, or similar symptomatology at separation from service.  

The Board finds the opinions expressed in the May 2010 VA examiner's report to be credible and probative.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examining physician considered the Veteran's reports that his in-service experiences caused or aggravated his current psychiatric disorders.  The examiner concluded, however, that based on the Veteran's reports that his depression and anxiety symptoms began many years after service and his vague reports as to contributing factors and his failure to attribute his current problems to his military service, the examiner concluded that it was less likely as not that his current psychiatric problems were related to his military service.  The examiner's conclusion is fully explained and consistent with the evidence of record.  Given the overall text of the VA examiner's opinion, including the in-service and post-service history discussed in the record and the rationale provided, the Board concludes the term "related" encompasses both "caused by" and "aggravated by."  As such, the VA examiner did discuss and conclude that the Veteran's current psychiatric disabilities were not likely caused or aggravated by his military service.

The Board acknowledges the Veteran's arguments that the May 2010 VA examination was inadequate because the examiner did not ask the Veteran any specific questions regarding the in-service incidents that he claims have caused or aggravated his current psychiatric disorders.  The Board does not find this argument persuasive.  The examiner clearly asked the Veteran open-ended questions designed to allow him to discuss any and all factors contributing to his current depression, anxiety, and other psychiatric symptoms.  The Veteran, however, failed to do so.  The Veteran knew that his examination was for his claimed psychiatric disorders and past cognitive testing showed average to above average intelligence.  The Veteran's responses are consistent with many of his treatment records wherein the Veteran attributed his psychiatric problems primarily to current financial, occupational, and health problems.  It also is consistent with the onset of the Veteran's psychiatric problems, which began in 2001 after the onset of his health problems, the loss of his job, and the beginning of his financial struggles.  In that regard, the Board notes an isolated statement or two wherein the Veteran reported psychiatric problems beginning in service; however, the vast majority of his statements, including those made during treatment and evaluation with medical professionals, indicate that his psychiatric problems began either in 2001 or many years after his separation from service.

Furthermore, the Board has considered the Veteran's contentions that his current psychiatric disabilities were caused or aggravated by his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of depression, anxiety, and other psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current psychiatric disorders and his military service.  The Board finds these conclusions particularly problematic given that the majority of the Veteran's statements concede that he did not experience a continuity of psychiatric symptomatology from service.  As such, the Board ascribes far more weight to the conclusions of the May 2010 medical professional who concluded that the Veteran's current psychiatric disorders were not caused or aggravated by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board has also considered the conclusions expressed in the March 2006 VA examination report that 10 to 20 percent of the Veteran's current anxiety disorder symptomatology was due to his military experiences.  As noted above, however, the examiner's conclusion was based in some measure on the RO's conclusion, outlined in the examination request, that the Veteran had a nervous disorder that pre-existed service.  As discussed above, the Board has determined that there is not clear and unmistakable evidence that the Veteran had a pre-existing nervous disorder.  As such, the conclusions of the March 2006 VA examination report are based on an incorrect factual premise and, therefore, are of no probative value here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

In addition, the Board has considered the July 2005 VA psychiatric evaluation report, the October 2005 VA psychiatrist's letter, and the undated letter from the Vet Center social worker.  In each of these cases, the medical professional noted that the Veteran had a certain amount of stress due to his military service.  However, none of these individuals specifically linked any current psychiatric disorder to his military service.  Indeed, the October 2005 specifically noted only that it was "possible" that his military experiences contributed to his current difficulties.  The undated social worker's letter stated that the Veteran's current symptoms "may be a form of reliving" his reported in-service traumas, but that his case was complicated by other factors, including health concerns and his multiple medications.  The July 2005 evaluation report noted that many individuals experience life-altering emotions and events while in service; however, the psychiatrist did not definitively attribute any in-service experiences as causative or aggravating factors in the Veteran's current psychiatric disorders.  Indeed, the July 2005 report noted that contributing factors to the Veteran's current psychiatric disorders included financial problems, unemployment, and medical problems.  Given the speculative and inconclusive nature of the opinions discussed above, the Board affords these medical records extremely limited probative weight.  See Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical opinions that are speculative, general or inconclusive in nature, cannot support a claim).

With respect to the Veteran's claims that he has PTSD, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and his description of his symptoms, the Board concludes that the greater weight of probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  As discussed above, multiple medical professionals have considered the Veteran's reported in-service stressors and current symptoms, but have concluded that a diagnosis of PTSD is not warranted.  While the Veteran claims that he should carry a diagnosis of PTSD, as a layperson the Board gives significantly greater weight to the conclusions of the multiple medical professionals who determined that a diagnosis of PTSD is not warranted.  See Jandreau, 492 F.3d at 1377.

In short, the most probative medical evidence shows that the Veteran does not have a diagnosis of PTSD and specifically rules out a relationship between the Veteran's current psychiatric disorders and his military service.  The Board places more weight on the opinion of the competent VA psychiatrist who provided the May 2010 opinions, based on review of the medical records and claims file, interview of the Veteran, and psychiatric evaluation, than on the March 2006 VA examiner's opinion based on inaccurate facts, the other speculative and inclusive medical evidence of record, and the Veteran's lay assertions that his current psychiatric disorders are related to his military service.  As such, no finding of service connection is warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


